Citation Nr: 0424760	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  94-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to March 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1994 by the 
RO in Houston, Texas, which denied service connection for a 
right inguinal hernia.

The Board entered a decision on April 6, 1999, denying the 
veteran's claim for service connection for a right inguinal 
hernia.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court) and in December 2000, the 
Court ordered that the April 6, 1996, Board decision be 
vacated and the matter remanded for readjudication in light 
of the enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

On August 7, 2001, the Board entered another decision whereby 
the veteran's claim for entitlement to service connection for 
a right inguinal hernia was denied.  The veteran appealed the 
Board decision to the Court and in March 2003, the Court 
ordered that the August 7, 2001, decision be vacated and 
remanded for further compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) and for further evidentiary development.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.102 (2003).  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In January 2004, the Board remanded this case and 
specifically instructed the RO to arrange for the veteran to 
undergo a VA examination, by an appropriate VA physician.  As 
evidenced in the veteran's April 2004 VA examination, he was 
examined by a physician's assistant.  Given that the 
veteran's January 2004 VA examination was conducted by a 
physician's assistant and not a medical doctor, the Board 
finds that the veteran has not yet been afforded the benefit 
of an adequate medical examination.  See Manual M-21- 1.  To 
help avoid a future remand, the RO must ensure that all 
requested development has been completed (to the extent 
possible) in compliance with this Remand.  If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, on 
Remand, the VA should afford the veteran another VA 
examination, during which a physician can conduct all 
necessary tests and definitively determine whether it is at 
least as likely as not that the veteran's proximal adductor 
muscle strain, identified in the veteran's service medical 
records, marked the onset of a right inguinal hernia.  
 
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.



In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should arrange for the 
veteran to be examined by a VA physician 
familiar with inguinal hernias.  All 
indicated testing should be 
accomplished.  It is imperative that the 
examining physician reviews the evidence 
in the claims folder, including the 
service medical records, and is provided 
a complete copy of this REMAND.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  The examiner 
should offer an opinion as to, whether 
it is at least as likely as not the 
veteran's proximal adductor muscle 
strain, identified in service medical 
records, marked the onset of a right 
inguinal hernia.  The rationale 
underlying each opinion expressed and 
conclusion reached, citing, if 
necessary, to specific evidence in the 
record, must be noted in the medical 
report, which is to be associated with 
the other evidence on file in the 
veteran's claims folder.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




